             Case 1:20-vv-01297-UNJ Document 15 Filed 02/11/21 Page 1 of 2




    In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 20-1297V


    ERICA NESTERUK,                                       Chief Special Master Corcoran

                       Petitioner,
    v.                                                    Filed: February 11, 2021

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


                     SCHEDULING ORDER-SPECIAL PROCESSING UNIT

        On February 8, 2021, Respondent filed a status report indicating that, based on
counsel’s review of the records, no legal or factual issues that require additional support
or further factual development have been identified in this case. ECF No. 14.

       Accordingly, Petitioner shall proceed with preparing a demand for Respondent’s
consideration if she has not already done so. I understand that Respondent cannot
provide a response to this demand until he has formulated his position.1 However, the
parties should strive to be in a position to immediately discuss damages once Respondent
indicates he is amenable to consideration of Petitioner’s demand after Respondent’s
review is complete. In addition, it is sensible for Petitioner to calculate her likely damages
as quickly as possible in any case pending in SPU.

         The parties shall therefore adhere to the following schedule:

         •    Petitioner shall file, by no later than Monday, April 12, 2021, a status
              report providing the following information:

                 o   Whether a demand has been provided to Respondent’s counsel;
                 o   Petitioner’s current treatment status and condition;
                 o   Whether all updated medical records have been filed; and
                 o   A list of each component of damages allegedly suffered by Petitioner.

         •    Respondent shall file, by no later than Wednesday, May 12, 2021, a
              status report indicating how he intends to proceed in this case. At a

1If Respondent’s position on this case remains undetermined subsequent to the provision of a demand
by Petitioner’s counsel, I will nonetheless direct Respondent’s counsel to provide Respondent with a copy
of the demand and to file a Status Report confirming provision of Petitioner’s demand to Respondent.
        Case 1:20-vv-01297-UNJ Document 15 Filed 02/11/21 Page 2 of 2




          minimum, the status report shall indicate whether he is willing to engage in
          tentative discussions regarding settlement or proffer, is opposed to
          negotiating at this time, or that the Secretary has not yet determined his
          position. In the event Respondent wishes to file a Rule 4(c) report, he may
          propose a date for filing it, but shall indicate his position on entering into
          negotiations regardless.

      Any questions about this order or about this case generally may be directed to
OSM staff attorney Patrick Rodefeld at (202) 357-6370 or
Patrick_Rodefeld@cfc.uscourts.gov.

IT IS SO ORDERED.

                                                s/Brian H. Corcoran
                                                Brian H. Corcoran
                                                Chief Special Master




                                            2
